Citation Nr: 1456575	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for carcinoma of the face.

2. Entitlement to service connection for carcinoma of the right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1943 to March 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the Board denied the claim.  The Veteran then appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  

In a December 2013 memorandum decision, the Court vacated the Board's November 2012 decision and remanded the matter back to the Board for further proceedings consistent with the memorandum decision.

In April 2014, the Board remanded the appeal for further development consistent with the memorandum decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the appeal for an addendum opinion to address a number of deficiencies identified by the Court in the December 2013 memorandum opinion.  In pertinent part, the April 2014 remand instructed the examiner to: (a) address the Veteran's competent and credible lay statements that he has lived his whole life in Rhode Island and therefore had limited sun exposure except for three years of extensive sun exposure during service and explain how that relates to how skin cancer usually develops; (b) explain how the general propositions that skin cancer is usually due to a lifetime of sun and ultraviolet exposure and that studies have found a statistical incidence of skin cancer in veterans who served in the Pacific during World War II apply to the Veteran's particular history of sun exposure; (c) address the significance of the fact that the Veteran's skin cancer was first documented in 2001; and (d) explain how in-service sun exposure could contribute to the development of skin cancer without causing it.

In a May 2014 addendum opinion, the examiner responded by identifying a number of general factors that increase one's likelihood of being diagnosed with skin cancer, including ethnicity, family history, and environment.  She then provided the following opinion: "This Veteran's circumstances are no different than any other Veteran who served in the South Pacific where he was exposed to strong [ultraviolet] light and his development of skin cancers are likely caused by a lifetime of sun exposure, not just the 3 years he was stationed in the South Pacific.  Therefore being stationed in the South Pacific for three years only contributed to his development of skin cancer but was not the cause of him developing skin cancers.  While the significance of his first skin cancer being diagnosed in 2001 indicates that his skin cancer[s] are highly likely from a lifetime of [ultraviolet] exposure, not just 3 years in the South Pacific."

Once again, this opinion fails to adequately address the issues raised by the Court. While she arguably addresses the significance of the first diagnosis appearing in 2001, she does not address the Veteran's contention that he has lived his whole life in Rhode Island, nor does she explain how the Veteran's particular circumstances relate to the general risk factors for skin cancer or explain how in-service sun exposure could contribute to the development of skin cancer without causing it.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In an attempt to gather evidence that might comply with the Court's decision, the opinion of another examiner as to these matters should be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to a suitably qualified VA examiner who is not the author of the May 2014 addendum opinion.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's face or right ear carcinoma is related to service.  In providing an opinion, the examiner should: (a) address the Veteran's competent and credible lay statements that he has lived his whole life in Rhode Island and therefore had limited sun exposure except for three years of extensive sun exposure during service and explain how that relates to how skin cancer usually develops; (b) explain how the general propositions that skin cancer is usually due to a lifetime of sun and ultraviolet exposure and that studies have found a statistical incidence of skin cancer in veterans who served in the Pacific during World War II apply to the Veteran's particular history of sun exposure; (c) address the significance of the fact that the Veteran's skin cancer was first documented in 2001; and (d) explain how in-service sun exposure could contribute to the development of skin cancer without causing it.  As to (d), if the examiner disagrees with the premise that sun exposure can contribute to skin cancer without causing it, that should be explained and a rationale should be provided for that conclusion.  

2. The AOJ must ensure that the opinion complies with this remand and the questions presented in the request.  If the report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2013). 

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




